


Exhibit 10.85




PHASE 1 PROMISSORY NOTE


$10,000,000.00 October 19, 2015
Danbury, CT


FOR VALUE RECEIVED, the undersigned, FUELCELL ENERGY, INC., a Delaware
corporation with an office and principal place of business located at 3 Great
Pasture Road, Danbury, CT (the “Applicant”), promises to pay to the order of the
STATE OF CONNECTICUT, acting by and through its DEPARTMENT OF ECONOMIC AND
COMMUNITY DEVELOPMENT (“State”), at its office at 505 Hudson Street, Hartford,
Connecticut 06106 or at such other place as the holder hereof (including State,
hereinafter referred to as “Holder”) may designate in writing, the sum of TEN
MILLION AND 00/100 DOLLARS ($10,000,000.00) or such lesser amount as may be due
and payable to State under the terms and conditions of that certain Assistance
Agreement of even date herewith by and between Applicant and State (the
“Assistance Agreement”), the terms of which are incorporated by reference
herein, together with interest on the unpaid balance of this Note at the rate
set forth in Section 2(a) hereof, which interest shall be computed and payable
as set forth therein, together with all taxes levied or assessed on this Note or
the debt evidenced hereby against the Holder, and together with all reasonable
costs, expenses and reasonable attorneys’ and other reasonable professionals’
fees incurred in any action to collect and/or enforce this Note or to enforce,
protect, preserve, defend, realize upon or foreclose any security agreement, or
other agreement securing or relating to this Note, including without limitation,
all reasonable costs and expenses incurred to enforce, protect, preserve, defend
or sustain the lien of said security agreement, or other agreement or in any
litigation or controversy arising from or connected in any manner with said
security agreement, or other agreement, or this Note. Applicant further agrees
to pay all reasonable costs, expenses and reasonable attorneys’ and other
reasonable professionals’ fees incurred by Holder in connection with any
“workout” or default resolution negotiations involving legal counsel or other
professionals and further in connection with any re-negotiation or restructuring
of the indebtedness evidenced by this Note. Any such costs, expenses and/or fees
remaining unpaid after demand therefor, may, at the discretion of the Holder, be
added to the principal amount of the indebtedness evidenced by this Note.


All capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Assistance Agreement.


This Note has been executed and delivered subject to the following terms and
conditions:


1.
    Lawful Interest. Notwithstanding any provisions of this Note, it is the
understanding and agreement of the Applicant and Holder that the maximum rate of
interest to be paid by Applicant to Holder shall not exceed the highest or the
maximum rate of interest permissible to be charged under the laws of the State
of Connecticut. Any amounts paid in excess of such rate shall be considered to
have been payments in reduction of principal.







--------------------------------------------------------------------------------




2.
    Payments of Principal and Interest.



(a)The principal amount of this Note shall bear interest at a rate of two
percent (2%) per annum (the “Loan Interest Rate”) commencing on the date on
which the initial advance in respect of the Loan is funded (the “Advancement
Date”). Payment of principal shall be deferred for the first four years
following the Advancement Date. Interest only payments shall be due and payable
on the first day of the second month following the Advancement Day. Commencing
on the first day of the forty ninth (49th) month following the Advancement Date,
and on the first day of each month thereafter and so long as no Instance of
Default shall have occurred and remains uncured past any applicable notice and
cure period, principal and interest under this Note shall be payable in one
hundred thirty two (132) equal monthly installments in such a manner as to fully
amortize the Loan over the remaining term of this Note. The final payment of
principal and interest, if not sooner paid, shall be due and payable on the date
which is fifteen (15) years from the first day of the first month following the
Advancement Date (the “Maturity Date”).


(b)The entire indebtedness under this Note, including, all outstanding principal
(including amounts not forgiven or repaid), accrued and unpaid interest, if any,
and any other obligations due hereunder or under the Assistance Agreement, shall
be due and payable in full on the Maturity Date.


(c)Payments in respect of this Note shall be made payable to “The State of
Connecticut, Department of Economic and Community Development”.


(d)The principal amount of this Note is subject to a Forgiveness Credit and a
Job Penalty in accordance with Section 2.17 of the Assistance Agreement. The
monthly payment of principal and interest shall be adjusted accordingly upon the
application of the Forgiveness Credit or Job Penalty in accordance with said
Section.


3.
    Late Charge. In the event Applicant fails to pay any installment of
principal and/or interest within fifteen (15) days of the date when said amount
was due and payable, without in any way affecting the Holder’s right to
accelerate this Note, a late charge equal to five percent (5.00%) of such late
payment shall, at the option of Holder, be assessed against Applicant and be due
upon demand by the Holder.



4.        Prepayments. The Applicant may prepay principal of this Note, in whole
or in part, at any time without penalty or premium. Any and all prepayments
shall be applied first to accrued and unpaid interest and then to unpaid
principal in the inverse order of maturity, and shall not affect the obligation
of Applicant to pay the regular installments required hereunder until the entire
indebtedness has been paid except as otherwise provided in the Assistance
Agreement.


5.        Instances of Default. The Applicant agrees that the occurrence of an
Instance of Default under the Assistance Agreement shall constitute an “Instance
of Default” hereunder. Upon the occurrence of any Instance of Default, which
remains uncured past any applicable cure period, if any, the entire indebtedness
with accrued interest thereon and any other sums due under this Note, shall, at
the option of the Holder, become immediately due and payable without presentment
or demand for payment, notice of non-payment, protest or any other notice or
demand of any kind, all of which are expressly waived by the Applicant. Failure
to exercise such option shall not constitute a waiver of the right to exercise
the same in the event of any subsequent default. Upon the occurrence of any
Instance of Default default interest may be charged at the rate of fifteen per
cent per annum (15%) ( the “Default Rate”) and liquidated damages may be
assessed in accordance with Section 4.2(C)(3) of the Assistance Agreement.






--------------------------------------------------------------------------------




6.        No Waiver. No delay or omission by Holder in exercising any rights
hereunder, nor failure by the Holder to insist upon the strict performance by
Applicant of any terms and provisions herein shall operate as or be deemed to be
a waiver of such right, any other right hereunder, or any terms and provisions
herein, and the Holder shall retain the right thereafter to insist upon strict
performance by the Applicant of any and all terms and provisions of this Note or
any document securing the repayment of this Note. No waiver of any right shall
be effective unless in writing and signed by Holder, nor shall a waiver on one
occasion be considered as a bar to, or waiver of, any such right on any future
occasion.


7.        Prejudgment Remedy and Other Waivers. APPLICANT ACKNOWLEDGES THAT THE
LOAN EVIDENCED BY THIS NOTE IS A COMMERCIAL TRANSACTION AND WAIVES APPLICANT’S
RIGHTS TO NOTICE AND HEARING, OR THE ESTABLISHMENT OF A BOND, WITH OR WITHOUT
SURETY, UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, OR AS OTHERWISE
ALLOWED BY ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH
HOLDER MAY DESIRE TO USE, AND FURTHER WAIVES DILIGENCE, DEMAND, PRESENTMENT FOR
PAYMENT, NOTICE OF NONPAYMENT, PROTEST AND NOTICE OF PROTEST, AND NOTICE OF ANY
RENEWALS OR EXTENSIONS OF THIS NOTE, AND ALL RIGHTS UNDER ANY STATUTE OF
LIMITATIONS. THE APPLICANT ACKNOWLEDGES THAT APPLICANT MAKES THESE WAIVERS
KNOWINGLY AND VOLUNTARILY, WITHOUT DURESS AND ONLY AFTER EXTENSIVE CONSIDERATION
OF THE RAMIFICATIONS OF THIS WAIVER. THE APPLICANT FURTHER ACKNOWLEDGES THAT THE
LENDER HAS NOT AGREED WITH OR REPRESENTED TO APPLICANT OR ANY OTHER PARTY HERETO
THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.


8.        Jury Waiver. THE APPLICANT HEREBY WAIVES TRIAL BY JURY IN ANY COURT
AND IN ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH
OR IN ANY WAY RELATED TO THE FINANCING TRANSACTIONS OF WHICH THIS NOTE IS A PART
AND/OR THE ENFORCEMENT OF ANY OF YOUR RIGHTS AND REMEDIES, INCLUDING WITHOUT
LIMITATION, TORT CLAIMS. THE APPLICANT ACKNOWLEDGES THAT APPLICANT MAKES THIS
WAIVER KNOWINGLY AND VOLUNTARILY, WITHOUT DURESS AND ONLY AFTER EXTENSIVE
CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER. THE APPLICANT FURTHER
ACKNOWLEDGES THAT THE LENDER HAS NOT AGREED WITH OR REPRESENTED TO APPLICANT OR
ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.


9.        Miscellaneous. The provisions of this Note shall be binding upon the
Applicant, its successors and assigns and shall inure to the benefit of Holder,
its successors and assigns. If any provision of this Note shall, to any extent,
be held invalid or unenforceable, then only such provision shall be deemed
ineffective and the remainder of this Note shall not be affected. This Note
shall be governed by and construed in accordance with the laws of the State of
Connecticut (but not its conflicts of law provisions).


10.         Security. This Note shall be secured by (i) a mortgage on property
located at 3 Great Pasture Road, Danbury, CT; and (ii) a purchase money lien on
all machinery and equipment purchased by the Applicant from the loan proceeds
and (iii) a junior lien on certain assets of the Applicant, pursuant to a
Security Agreement dated as of even date hereof.






--------------------------------------------------------------------------------






FUELCELL ENERGY, INC.




By:      /s/ Michael Bishop    
Michael Bishop
Its Senior Vice President
Duly Authorized


Dated: 10/19/15


